325 S.E.2d 631 (1985)
Lloyd E. MILLIKAN
v.
GUILFORD MILLS, INC., Ransone & Son Plumbing, Inc., David C. Murray, Individually and t/a Murray Crane Service and Robert H. Ransone, Individually and t/a and d/b/a Ransone & Son Plumbing.
No. 652P84.
Supreme Court of North Carolina.
January 8, 1985.
*632 Benjamin D. Haines, Greensboro, for plaintiff.
Nichols, Caffrey, Hill, Evans & Murrelle, Greensboro, for defendants (Guilford Mills).
Perry C. Henson, Jack B. Bayliss, Jr., Greensboro, for defendants (Murray & Crane).
Tuggle, Duggins, Meschan & Elrod, Greensboro, for defendants (Ransone).
Plaintiff's petition for writ of certiorari to review the decision of the North Carolina Court of Appeals. Denied.